92 F.3d 1187
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.William D. HOOPINGARNER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-1611.
United States Court of Appeals, Seventh Circuit.
Submitted July 17, 1996.*Decided July 19, 1996.

Before BAUER, EASTERBROOK and MANION, Circuit Judges.

Order

1
This is William Hoopingarner's third petition under 28 U.S.C. § 2255.  Last year we affirmed the denial of his second, remarking that, although the petition was successive, the United States had not properly raised the defense of abuse of the writ;  we therefore considered Hoopingarner's contentions and found each waived, forfeited, frivolous, or all three.  Hoopingarner v. United States, No. 94-1142 (7th Cir.  July 12, 1995).


2
Hoopingarner promptly filed his third § 2255 petition in the district court, arguing yet again that his sentence is in error--a contention made and rejected on the prior appeal.  This time the district court dismissed the petition as an abuse of the writ.  And so it is.  We affirm for the reasons stated by the district court, which makes it unnecessary to decide whether the more restrictive terms of the amendments to § 2255 made by §§ 105 and 106 of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. 104-132, 110 Stat. 1214, apply to this case.  Hoopingarner loses under both prior law and the new statute.  He must understand that his collateral remedies have been exhausted.  Any new application must be filed in this court under § 106 of the 1996 Act, amending 28 U.S.C. § 2244, and will be summarily denied unless Hoopingarner can satisfy the terms of that statute.

AFFIRMED


*
 This successive appeal has been submitted to the original panel under Internal Operating Procedure 6(b).  The panel is unanimously of the opinion that oral argument is unnecessary